Attorney’s Docket Number: TAI/2911US
Filing Date: 02/28/2020
Claimed Foreign Priority Date: 09/03/2019 (JP2019-160282)
Applicant: Ito 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 05/09/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention (drawn to a semiconductor structure), in the reply filed on 05/09/2022, is acknowledged. Applicant indicated than claims 1-16 read on the elected Group Invention. The examiner agrees. 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups Inventions I and II as set forth in the Office action mailed on 03/07/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, pending in the instant application are claims 1-20.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the second contact above the first region of the substrate and extending through the first conductor layer and the plurality of first insulator layers in the thickness direction of the substrate, as recited in claim 7, L. 8-11, must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 7 recites among other limitations “a second contact above the first region of the substrate and extending through the first conductor layer and the plurality of first insulator layers in the thickness direction of the substrate”, at L. 8-11. However, the disclosure as filed is devoid of an embodiment having such arrangement of features. Instead, the application as filed discloses that contact C3W, above the first region WR of the substrate and extending through the first conductor layer 31, is laterally offset from the plurality of first insulator layers 62/63, since said first insulator layers are confined to region C4T of the core region HA/MA/C4T.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 7 recites in part an arrangement having “a second contact above the first region of the substrate and extending through the first conductor layer and the plurality of first insulator layers in the thickness direction of the substrate”.  However, it is unclear in view of the original disclosure, how one of skill in the art would make and/or use an invention having the claimed arrangement of features, since said disclosure is devoid of any plurality of first insulator layers in the first region, wherein the first region surrounds the core region, as already required by Claim 1, L. 2-3.
Claims 8-13 depend of claim 7, thus inherit the deficiencies identified supra.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites the limitation “the second oxidized portion extends into the second contact” in L. 5-6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the second oxidized portion extends into the first contact--, in accordance with the prior recitation of “a first contact”, in claim 1, L. 14, and as best understood by the examiner in view of the original disclosure (see, e.g., Fig. 16).
  Allowable Subject Matter
Claims 1-4, 6 and 14-20 are allowable.
Claim 5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or suggest a semiconductor storage device, comprising: a first contact above the first region of the substrate and extending in the thickness direction of the substrate, the first contact surrounding the plurality of second conductor layers above the core region and separates a part of the first conductor layer above the first region into a first portion that is surrounded by the first contact and a second portion that is surrounding the first contact, wherein the first portion includes a first oxidized portion that contacts the first contact, and the second portion includes a second oxidized portion that contacts the first contact.
Regarding claim 17, the prior art of record fails to disclose or suggest a method for manufacturing a semiconductor storage device, the method comprising: forming a slit that divides a part of the first conductor layer above the first region into a first portion surrounded by the slit and a second portion surrounding the slit; selectively oxidizing a first side surface of the first portion that is exposed in the slit and a second surface of the second portion that is exposed in the slit; and after the selective oxidizing, forming a first contact in the slit.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art, by Fuji et al. (US 2018/0247951), discloses a NAND memory device having most aspects of the instant invention (see, e.g., Figs. 36-38 and associated disclosure), but the arrangement of features and process steps as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814